—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered May 27, 1994, which granted the motion by defendant Sony Music Entertainment, Inc. ("Sony”) for summary judgment pursuant to CPLR 3212 dismissing the plaintiffs’ complaint, unanimously affirmed, with costs. Appeal from the order of the same court and Justice, entered May 26, 1994, unanimously dismissed as subsumed in the appeal from the judgment, without costs.
We find that the IAS Court, in dismissing the plaintiffs’ complaint seeking monetary damages for tortious interference with contract, properly determined that the plaintiffs had failed to establish that defendant Sony had "intentionally induced” a breach of the Recording Artist Agreement between the plaintiffs and recording artist "Stevie B.”, a crucial element of a claim for tortious interference (see, Click Model Mgt. v Williams, 167 AD2d 279, lv denied 77 NY2d 805). The record reveals that Stevie B. voluntarily sent a July 2, 1990 Notice of Termination to plaintiffs citing what he perceived to be plaintiffs’ pre-existing breaches and formally declaring that he considered their agreements to be "void ab initio and of no force and effect”, and, two months thereafter, independently solicited and initiated discussions concerning a new recording agreement with numerous record companies, including defendant Sony, which subsequently resulted in his $1.6 million recording contract with Sony (Tayeh v Intercoastal Capital Corp., 176 AD2d 719, 720; State Enters. v Southridge Coop. Section 1, 18 AD2d 226).
We have reviewed plaintiffs’ remaining claims and find them to be without merit. Concur—Wallach, J. P., Rubin, Kupferman and Tom, JJ.